Citation Nr: 9935394	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  98-04 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for dizziness.

3.  Entitlement to service connection for a back disorder.


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel








INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  The veteran served from November 1941 to 
July 1942.


FINDINGS OF FACT

1.  A VA medical opinion suggests that the veteran may have 
dizziness and headaches which are etiologically linked to his 
service.

2.  There is no competent medical evidence indicating that 
the veteran currently suffers from a diagnosed back disorder.


CONCLUSIONS OF LAW

1.  The veteran has submitted well-grounded claims of 
entitlement to service connection for dizziness and 
headaches.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for a back disorder is not well grounded.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (1999).  
In addition, if a condition noted during service is not shown 
to be chronic, then continuity of symptomatology after 
service generally is required for service connection.  See 
38 C.F.R. § 3.303(b) (1999).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumption period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service or during any applicable presumption period, if 
continuity of symptomatology is demonstrated thereafter, and 
if competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  Thus, the claimant is required to establish a nexus 
between the claimed disability and his active military 
service, even if a continuity of symptomatology has been 
established under 38 C.F.R. § 3.303(b).  See Clyburn v. West, 
12 Vet. App. 296 (1999) (distinguishing the factual 
circumstances in Falzone v. Brown, 8 Vet. App. 398 (1995), 
and Hampton v. Gober, 10 Vet. App. 481 (1997)).

The threshold question that must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for his claims for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability. See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

I.  The Evidence

The veteran's service medical records reference complaints of 
dizziness and headaches.  He was hospitalized, and diagnostic 
examinations including pneumoencephalograms and spinal fluid 
examination were conducted.  Varying diagnoses, including 
epileptic disorder and mental disorder, were assigned.  The 
service medical records are devoid of any notation of 
complaints, diagnosis, or treatment related to back pain.  

A post-service VA Form 3104 completed in January 1943 
reflects that the veteran reported having headaches and 
dizziness in service, and spine trouble due to "spinals" 
and other diagnostic examinations during service.  VA 
examinations conducted in March 1943 and February 1944 
reflect that the veteran reported dizziness, headaches, and 
back pain.  It was recommended that the veteran be 
hospitalized to evaluate the etiology of the complaints of 
dizziness and headaches, but the veteran declined further 
work-up.  No back disorder was diagnosed.

A June 1997 VA spine examination report discloses that the 
veteran reported having intermittent low back pain since 
hospitalization during service in 1942.  Physical examination 
and x-ray examination disclosed that the veteran had a range 
of motion of the spine which was within normal limits, 
without pain on motion.  He did not use an assistive device.  
He was able to walk on heels and toes.  The assigned 
diagnosis was normal clinical exam of the back with negative 
L-S spine x-ray.

Lastly, a July 1997 VA miscellaneous neurological disorders 
examination report notes the veteran reported he developed 
sea sickness, vomiting and headaches in 1941 for which he was 
hospitalized for one month and underwent various tests.  
Since then, he reported pain from the neck all the way to the 
lumbar spine which worsens with maneuvering.  Upon 
examination, the veteran was alert and oriented; had cranial 
nerves within normal limits; did not have obvious focal motor 
weakness, atrophy or fasciculation; did not have limitation 
of spine movement; had coordination within normal limits; and 
did not present pathological reflexes.  No back disorder was 
diagnosed.  The examiner assigned a diagnosis of post-
traumatic headaches and dizziness.  The examiner further 
opined that the "relationship to the spinal tap is clear."  

II.  Claims for Service Connection for Dizziness and 
Headaches

The service medical records reflect that the veteran 
complained of dizziness and headaches in service, and 
establish that medical disorders were diagnosed.  The report 
of a June 1997 neurological examination includes an opinion 
that the veteran's history "suggests" post-traumatic 
headaches and dizziness, and appears to further provide an 
opinion, although the wording of the examination is somewhat 
unclear, that these symptoms may be residual to spinal fluid 
examination ("tap") in service.  

As the essential elements of the veteran's history on which 
the VA opinion rests, the history that the veteran underwent 
a "spinal tap" in service, is confirmed by the Medical 
Board report of record, which reflects that the veteran 
underwent spinal fluid examination during service, the Board 
finds that this evidence establishes that the veteran's claim 
for service connection for dizziness and headaches is 
plausible.  However, this evidence is not sufficient to prove 
the veteran's claim or place the evidence in equipoise to 
warrant a favorable determination.  Therefore, further 
factual development is required in order to fulfill VA's duty 
to assist the veteran.  38 U.S.C.A. § 5107(a).  These claims 
are remanded to the RO for such development.  

III.  Claim for Service Connection for a Back Disorder

The Board finds the veteran has not submitted evidence 
establishing a current medical diagnosis of a back disorder.  
As such, the veteran has failed to satisfy an essential 
element necessary to well ground his claim, which is the 
existence of a current disability of service origin.  A well-
grounded claim must be supported by evidence, not merely 
allegations.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Thus, in the absence of competent medical evidence 
to support the claim of service connection for a back 
disorder, the Board can only conclude that the veteran has 
not presented evidence sufficient to justify a belief by a 
fair and impartial individual that his claim is well 
grounded, and the claim will be denied on that basis.  See 
38 U.S.C.A. § 5107(a).

In arriving at the above determinations, the Board has 
considered the veteran's reports and statements regarding 
back pain.  However, as the veteran is a lay person, he is 
not competent to offer an opinion requiring medical 
knowledge.  His statements that he has intermittent back 
pain, although credible, do not establish that he has a 
disorder of the back.  Such statements do not constitute 
medical evidence which would prove the existence of a current 
disability, or its etiology.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1995). 

Additionally, as the veteran has failed to meet his initial 
burden of submitting evidence which would well ground his 
claim of service connection for a back disorder, VA is under 
no duty to assist the veteran in developing the facts 
pertinent to the claims.  See Epps, supra.  There is nothing 
in the text of section 5107 to suggest that VA has a duty to 
assist the claimant until he or she meets his or her burden 
of establishing a "well grounded" claim.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); see also Epps, supra.  In addition, 
the veteran may be considered for an additional VA 
examination pursuant to 38 C.F.R. § 3.326 only after his 
claims are determined to be well grounded.  See Slater v. 
Brown, 9 Vet. App. 240, 244 (1996).  At present, the Board is 
not aware of any circumstances in this matter which would put 
VA on notice that relevant evidence may exist or could be 
obtained, which, if true, would make the veteran's claim 
"plausible".  See generally McKnight v. Gober, 131 F.3d 
1483, 1484-5 (Fed. Cir. 1997). 

The Board has considered 38 U.S.C.A. § 5107(b).  Section 
5107(b) expressly provides that the benefit of the doubt rule 
must be applied to a claim when the evidence submitted in 
support of the claim is in relative equipoise.  The evidence 
is in relative equipoise when there is an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  When the 
evidence is in relative equipoise, the reasonable doubt rule 
must be applied to the claim, and thus, the claim must be 
resolved in favor of the claimant.  See Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  In this case, after reviewing the evidence of 
record, the Board finds that the evidence is not in relative 
equipoise, and thus, the benefit of the doubt rule is not for 
application in this case. 

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present a well grounded 
claim for service connection for a back disorder and the 
reasons for which his claim failed.  See Robinette v. Brown, 
8 Vet. App. 69, 77-78 (1995). 


ORDER

The claims for service connection for dizziness and headaches 
are well-grounded, and, to this extent only, the appeal is 
granted.

Evidence of a well-grounded claim not having been submitted, 
service connection for a back disorder is denied. 


REMAND

The medical evidence of record, including the report of a 
June 1997 VA examination, establishes that the veteran's 
claim for service connection for dizziness and headaches is 
plausible, as discussed above.  However, as the medical 
opinion states that the history "suggests" that the veteran 
may have post-traumatic headaches and dizziness, further 
medical evaluation of the probability that the veteran has 
current disability which is etiologically related to service 
is required prior to completion of appellate review.  
38 U.S.C.A. § 5107(a).  Moreover, the Board notes that the 
report of the VA neurologic examination provides a diagnosis 
which appears to conflict with the diagnosis assigned by the 
VA psychiatric examiner.  This medical conflict should be 
resolved.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should ask the veteran to 
identify VA or non-VA providers of any 
treatment for headaches or dizziness 
since June 1997.  The RO should attempt 
to obtain the identified records.

2.  The RO should then afford the veteran 
an examination by a Board of specialists, 
including a neurologist and a 
psychiatrist, to determine whether the 
veteran currently has disability 
manifested by headaches and/or dizziness, 
and, if such disability is present, to 
determine the nature and extent of the 
symptoms and the relationship, if any, to 
the veteran's service.  The examiners 
should describe the veteran's subjective 
complaints and current clinical findings 
in detail.  The examiners should review a 
copy of this REMAND and the pertinent 
medical records in his claims file, 
including the brief service medical 
records, prior to the evaluation.

3.  The veteran should be offered the 
opportunity to submit objective clinical 
or other evidence regarding the 
chronicity or continuity of the 
complaints of headache and dizziness 
following service, including employer 
statements, sick leave records, 
evaluations for insurance, or the like.  

4.  Following completion of these 
actions, the RO should review the 
evidence and readjudicate the veteran's 
claims for service connection.  If any 
decision remains adverse to the veteran, 
he and his representative should be 
provided with an appropriate supplemental 
statement of the case and an opportunity 
to respond thereto.

The case should then be returned to the Board for further 
appellate consideration.  By this REMAND, the Board intimates 
no opinion as to the ultimate disposition of the appeal.  No 
action is required of the veteran until he receives further 
notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals



 

